Citation Nr: 0700913	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  94-25 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include 
post-traumatic stress disorder.

2.  Entitlement to service connection for a headache 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from June 1983 to August 
1983, and from January 1986 to May 1988.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).


FINDINGS OF FACT

1.  The veteran's service medical records show treatment of 
headaches, but no evidence of any treatment for or diagnoses 
of psychiatric disorders.

2.  A valid diagnosis of post-traumatic stress disorder 
(PTSD) is not of record.

3.  Personality disorder is not a disability for which 
service connection can be granted.

4.  The evidence of record does not relate the veteran's mood 
disorder or depressive disorder to his military service.

5.  The veteran has a current diagnosis of chronic tension 
headaches.

6.  The evidence of record does not relate the veteran's 
headache disorder to his military service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, was not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A headache disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Letters from the RO 
to the veteran dated in December 2002, July 2003, March 2006, 
and May 2006 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The veteran was also 
accorded VA examinations in September 1993, August 1999, 
February 2000, October 2003, and July 2005.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Psychiatric Disorder

The veteran claims service connection for a psychiatric 
disorder, to include PTSD.  Specifically, the veteran claims 
a constellation of psychiatric disorders, including PTSD, 
personality disorder, mood disorder, and depressive disorder, 
were incurred as a result of his military service.  

Review of the veteran's service medical records shows no 
evidence of treatment for any psychiatric disorders.  
However, a February 1988 mental status examination conducted 
in conjunction with the veteran's Chapter 13 discharge found 
him to be fully alert and oriented, with an unremarkable 
affect, clear thinking process, normal thought content, and 
good memory.  Ultimately, the veteran was psychiatrically 
cleared for his Chapter 13 proceedings.  Additionally, during 
the veteran's March 1988 service discharge examination, he 
reported having depression or excessive worry.  However, no 
clinical findings of a psychiatric disorder were noted.   

Subsequent to service, the veteran underwent and continues to 
receive outpatient psychiatric treatment, interspersed with 
inpatient treatment periods, for his psychiatric disorders, 
both from VA facilities and from private practitioners.  As 
noted above, the diagnoses over the course of this treatment, 
beginning mid-1995 and continuing through 2005, included 
PTSD, personality disorder, mood disorder, and depressive 
disorder.

In this case, the evidence does not show that the veteran's 
personality disorder, mood disorder, and depressive disorder, 
are related to service.  The Board first notes that 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006); Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  Thus, the veteran's 
personality disorder cannot qualify as a current disability, 
which is the cornerstone of a claim for VA disability 
compensation.  Degemetich v. Brown, 104 F.3d 1328 (1997).  
The veteran is thus not entitled to service connection for a 
personality disorder.

With regard to the veteran's mood disorder and depressive 
disorder, although the record contains documentation of 
extensive treatment for these disorders, to include multiple 
inpatient stays and a record of outpatient treatment spanning 
the length of the postservice period, there remains no 
evidence that these disorders are related to service.  
Rather, the preponderance of the evidence shows that these 
disorders have their root in the veteran's preservice 
childhood experiences.  A November 1995 VA treatment record 
notes that the veteran's depression was secondary to his 
childhood physical and sexual abuse.  Similarly, the July 
2005 VA examiner concluded that the veteran's depressive 
disorder was the result of his personality disorder, and both 
he and the October 2003 VA examiner concluded that none of 
the veteran's psychiatric disorders, to include the mood 
disorder and depressive disorders, were related to military 
service.  

Finally, the Board notes that service connection for PTSD 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an inservice stressor.  Furthermore, if the veteran did not 
engage in combat with the enemy, or if the claimed stressors 
are not related to combat, then the veteran's testimony alone 
is not sufficient to establish the occurrence of the claimed 
stressors, and that testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  Service department records must support, and not 
contradict, the veteran's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
veteran was not engaged in combat, corroborative evidence of 
his claimed inservice stressors must be introduced.

The veteran listed 8 stressors which the RO attempted to 
verify.  However, the only stressor on which any diagnosis of 
PTSD was based was an alleged gang rape the veteran reported 
having witnessed in May 1986.  The veteran stated that at 
that time, he encountered other service members lining up in 
a hallway, and when he asked what was occurring, he was 
informed that if he wanted to have sexual intercourse, he 
should "get in line" to do so.  In their attempt to verify 
this stressor, the RO obtained the service department 
criminal investigative division (CID) report.  Ultimately, 
the CID report concluded that while the alleged victim did 
engage in sexual intercourse with several service members, it 
was of a consensual nature, not rape.  Accordingly, the RO 
determined in July 2005 that this stressor was not verified 
because it was not a rape.

Additionally, the evidence of record is inconsistent as to 
whether the veteran maintains a diagnosis of PTSD.  A private 
psychologist, who initially evaluated the veteran for Social 
Security Administration purposes in November 1993, concluded 
at that time that the veteran had PTSD, with an unclear date 
of onset, and a history of physical, emotional, and sexual 
abuse beginning in infancy.  The Board notes that this 
evaluation made no mention of, or based its diagnosis on, any 
of the veteran's reported inservice stressors.  This private 
psychologist again evaluated the veteran in February 2005, 
and concluded that the veteran had PTSD which had its onset 
in childhood, as a result of his reported childhood physical, 
emotional, and sexual abuse.  However, the psychologist noted 
that this PTSD was exacerbated by the instance of witnessing 
a "sexual trauma" in service, because even if the gang rape 
stressor event in question was not actually a rape, it 
appeared to have traumatized the veteran as it if had been 
because of his past history of sexual abuse.  A different 
private psychiatrist made a similar conclusion in June 2005.

The Board notes that additional diagnoses of PTSD were made 
by VA practitioners in March 1994, April 1997, June 1997, 
October 1997, December 1997, all predicated on the veteran's 
reported history of childhood physical and sexual abuse and 
trauma, and make no mention of any of the veteran's reported 
inservice stressors.

Conversely, the record contains several VA and private 
psychiatric evaluations which conclude that while the veteran 
has multiple psychiatric disorders, there is no evidence that 
he has PTSD.  As early as May 1994, following a previous PTSD 
diagnosis by a private practitioner, the veteran sought a 
PTSD diagnosis from a VA practitioner for the purpose of 
obtaining a service-connected pension; however, the VA 
examiner declined to diagnose PTSD, as there was insufficient 
evidence on which to make such a conclusion.  During the 
August 1999 VA examination, the examiner concluded that a 
PTSD diagnosis was not appropriate in the veteran's case 
because there was no concrete evidence that the veteran had 
truly witnessed a traumatic event; his description of the 
event during the course of the examination lacked any 
indication that he had actually been traumatized by it.  The 
VA examiner also stated that for this reason, the November 
1993 diagnosis of PTSD by the private psychologist was 
clinically unsupportable.  

Additionally, the October 2004 VA outpatient treatment 
records note that the veteran continued to be completely 
focused on obtaining a PTSD diagnosis for his service 
connection claim; the psychiatrist concluded that the veteran 
did not have PTSD stemming from his experience in the 
service, but rather a very severe personality disorder.  To 
that end, the record reflects that the veteran returned to 
this VA psychiatrist in February 2005, threatening him if he 
did not give the veteran a PTSD diagnosis; in March 2005, the 
veteran's claims file was flagged because he threatened to 
blow up the VA.  Finally, the May 2005 VA examiner concluded 
that the veteran did not have PTSD, because he did not meet 
the Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV) criteria for the disorder, as his description of the 
stressor event was as if he heard it secondhand; thus, the 
examiner doubted that the veteran had personally witnessed 
the event.

Interestingly, the July 2005 VA examiner noted that 
individuals with personality disorder, particularly with 
borderline traits, like the veteran, were more easily 
disturbed in response to everyday kinds of stressors.  In 
this case, and based on the above evidence,  it is apparent 
that while the veteran has been severely impacted by the 
events of his childhood, in that he clearly experiences 
multiple psychiatric disorders, he does not have a valid PTSD 
diagnosis for VA purposes.  

Again, service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an inservice stressor.  
In this case, the weight of the evidence does not show 
probative evidence establishing a diagnosis of the condition.  
The primary affirmative diagnosis of PTSD, by the private 
psychologist who diagnosed the veteran in November 1993 and 
again in February 2005, was given initially without the basis 
of any inservice stressor, and was given on both occasions 
lacking review of the claims file, and instead based only on 
the history as reported by the veteran.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  

To that end, the August 1999 VA examiner found the November 
1993 diagnosis to be clinically unsupportable because there 
is no evidence that the DSM-IV Criterion "A," exposure to a 
traumatic event, was never established.  The July 2005 VA 
examination report similarly concluded that the veteran had 
not actually witnessed the traumatic event, and therefore, 
failed to meet Criterion "A" for a PTSD diagnosis.  Both of 
these VA examinations, as well as those conducted in March 
2000 and October 2003, were based on review of the veteran's 
claims file and are therefore afforded more probative value.  
The Board has the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence; it may appropriately favor the opinion of one 
competent medical authority over another.  See Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).

Because personality disorder is not a disability for which 
service connection can be granted, the veteran's mood 
disorder and depressive disorder have not been shown to be 
related to service, and a valid diagnosis of PTSD based on 
verified stressors is not of record, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disorder, to include PTSD.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Headache Disorder

The veteran's service medical records show that the veteran 
was treated for headaches in April 1986 and April 1988.  The 
veteran's March 1988 service discharge examination noted that 
the veteran reported frequent headaches; however, there were 
no objective findings of a headache disorder.  Subsequent to 
service, a September 1993 VA outpatient record noted that the 
veteran reported having frequent headaches, but less so since 
he had recently obtained prescription eyeglasses.  
Additionally, during his October 2003 VA examination, the 
veteran reported bilateral temporal region headaches, 
sometimes accompanied by nausea, but usually without visual 
disturbances or vomiting.  Physical examination revealed 
tenderness to palpation over the temporal region bilaterally.  
The diagnosis was chronic tension headaches.

Despite evidence of treatment for headaches in service and a 
current diagnosis of chronic tension headaches, the evidence 
of record does not show that the veteran's headache disorder 
is related to service.  The October 2003 VA examiner noted 
that muscle tension headaches, as were the kind the veteran 
was experiencing based on his reported symptomatology, were 
common and experienced by most adults.  Ultimately, the VA 
examiner concluded that the veteran's chronic headache 
disorder was not caused by his military service.  There are 
no other opinions of record which contradict this opinion. 

Because the evidence does not show that the veteran's 
headache disorder is related to his military service, the 
preponderance of the evidence is against his claim.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.

Service connection for a headache disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


